Order entered September 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00847-CV

 WILLIAM BRUCE SHERRILL, D.D.S. AND SHAW & SHERRILL, D.D.S., Appellants

                                                V.

                              BUFFIE G. WILLIAMS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-10538

                                           ORDER
       We GRANT appellants’ September 3, 2014 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than October 6, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE